UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
MARCUS NELSON, et al.,                           )
                                                 )
               Plaintiffs,                       )
                                                 )
        v.                                       )   Civil Action No. 09-1594 (RCL)
                                                 )
DISTRICT OF COLUMBIA, et al.,                    )
                                                 )
              Defendants.                        )
                                                 )



                                 MEMORANDUM OPINION

        Before the Court is plaintiff Koryn Rubin’s Motion for attorney’s fees and litigation

costs. Dkt. No. 63. Ms. Rubin seeks $43,957.50 in fees for 92.5 hours of work, and $1,289.80 in

costs. Defendant District of Columbia concedes the costs, Dkt. No. 73-1, but requests a

reduction of the attorney’s fees sought to $8,792.50, or 20%, then an additional five percent

reduction of that number for quarter-hour billing, Dkt. No. 73. For the reasons given below, the

Court awards Ms. Rubin $21,978.75 in attorney’s fees, or 50% of the amount sought, in addition

to the $1,289.80 in costs.

   I.        BACKGROUND

        This dispute over attorney’s fees arose from facts surrounding two plaintiffs, Marcus

Nelson and Koryn Rubin. The alleged underlying facts are as follows: After stopping and

searching Mr. Nelson’s automobile, D.C. police officers arrested him for possession of an illegal

handgun. See Dkt. No. 22 at 2, 4. Mr. Nelson spent several days in jail following the arrest. Id.

at 3. While he was there, officers obtained a warrant and searched Mr. Nelson’s home while Ms.
Rubin was there. Id. at 2–3. During the search, the police detained and threatened Ms. Rubin.

Id. at 3.

          The plaintiffs brought two claims under 42 U.S.C. § 1983: First, that “the defendant

officers wrongfully and unlawfully stopped, arrested, detained and incarcerated, plaintiff

Nelson.” Dkt. No. 3 at 3. Second, that the officers “commenced an illegal search” of a home

and “threatened, handcuffed and detained plaintiff Rubin in her own home without any

justification whatsoever.” 1 Id. at 4. Mr. Nelson’s claim resulted in a hung jury; Ms. Rubin’s, a

$12,500 judgment in her favor. Dkt. No. 45 at 2–3.

    II.      LEGAL STANDARD

             a. Attorneys’ Fees

          In a § 1983 suit, a court may award “a reasonable attorney’s fee” to a “prevailing party.”

42 U.S.C. § 1988(b). When, as here, some claims are successful and others are not, it is crucial

that the court engage in this two-step inquiry: First, did the plaintiff fail to prevail on claims that

were unrelated to the claims on which he succeeded? Second, did the plaintiff achieve a level of

success that makes the hours reasonably expended a satisfactory basis for making a fee award?

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). Under the first prong, unless the successful and

unsuccessful claims are interrelated, “a court must confine fee awards to work done on the

successful claims.” George Hyman Constr. Co. v. Brooks, 963 F.2d 1532, 1535 (D.C. Cir.

1992). The claims are interrelated if they “share a common core of facts or are based on related

legal theories.” Id. at 1537 (citing Hensley, 461 U.S. at 434–35). The second prong requires

reasonableness, for which “the most critical factor is the degree of success obtained.” Hensley,


1
 Both Mr. Nelson and Ms. Rubin alleged an illegal search of the home, so any work done on this issue benefitted
both plaintiffs. For purposes of Ms. Rubin’s motion for attorney’s fees and costs, the Court will treat the home-
search issue as part of Ms. Rubin’s claim.


                                                         2
461 U.S. at 436. To determine whether the fees sought are reasonable, the Supreme Court noted

that “[t]here is no precise rule or formula.” Id. As such, even when a § 1983 plaintiff’s recovery

pales in comparison with the amount sought, the court need not necessarily reduce attorney’s

fees proportionately. City of Riverside v. Rivera, 477 U.S. 561, 574 (1986) (plurality opinion).

Indeed, in Rivera the Supreme Court affirmed an award of $245,456.25 in attorney’s fees when

the plaintiffs recovered only $33,350 in damages. Id. at 564–67. And though Rivera was a

plurality opinion, the D.C. Circuit relied on it in rejecting a “rule of proportionality” with respect

to the D.C. Consumer Protection Procedures Act. Williams v. First Gov’t Mortg. & Investors

Corp., 225 F.3d 738, 747 (D.C. Cir. 2000).


   III.      ANALYSIS

             a. Ms. Rubin’s claim is distinct from Mr. Nelson’s.

          While the first Henley prong opens the door wide for discretion short of abuse, D.C.

Circuit cases provide guidance for how to apply it. When claims share neither a common core of

facts nor legal theories, they are unrelated. For example, in Brooks, the plaintiff sought recovery

from his employer after a toe injury for total disability, and though that claim was unsuccessful,

the administrative law judge on his own motion awarded him compensation for partial disability.

963 F.2d at 1534. Addressing attorney’s fees on appeal, the D.C. Circuit held that the

unsuccessful total-disability claim and successful partial-disability claim were unrelated as a

matter of law. Id. at 1539–40. They were based on different factual theories because “[t]he facts

needed to demonstrate total disability . . . go well beyond the simple medical reports needed to

establish a partially dysfunctional foot.” Id. at 1539. And that they were based on different legal

theories was evidenced by the fact that Brooks never sought recovery based on partial disability;

the ALJ had to bring it up himself. Id.


                                                  3
       By contrast, if claims share either a common core of facts or common legal theories, they

are interrelated. In Goos v. National Ass’n of Realators, the D.C. Circuit remanded a 30%

reduction in attorney’s fees because the district court focused on the distinct legal theories to the

exclusion of the common core of facts. 997 F.2d 1565, 1569 (D.C. Cir. 1993). In the underlying

wrongful dismissal case, Goos brought two claims: the claim alleging violation of the District of

Columbia Human Rights Act was successful, while the claim alleging breach of contract based

on the employee handbook was unsuccessful. Id. at 1567. Though based on distinct legal

theories, “both claims focused on a single, necessary factual issue: whether the NAR had

dismissed Ms. Goos in retaliation . . . .” Id. at 1569.

       Here, the claims are distinct (with one exception discussed infra Part III.c & n.4). On the

facts, these claims are more like those in Brooks than those in Goos. The facts needed to show

an unlawful automobile stop and unlawful arrest of Mr. Nelson have little overlap with the facts

needed to show an unlawful search of a home and unlawful detention during that search of Ms.

Rubin. The incidents took place at a different time, at a different place, in a different setting, and

with different plaintiffs. The facts of these claims are thus even more unrelated than those in

Brooks: in Brooks, at least the claims were based on injuries to the same person.

       With respect to the legal theories, these are also distinct. While both claims stem from

the Fourth Amendment, an automobile stop and false arrest are different events with different

jurisprudence than the search of a home and detention of a person during that search. Hensley

contemplated a more specific commonality. Indeed, the purpose of the relatedness inquiry is “to

prevent claimant from ‘piggybacking’ fees incurred for work done on losing claims onto

unrelated winning issues.” Brooks, 963 F.2d at 1537. That purpose would not be achieved here




                                                  4
if this Court were to award fees to Ms. Rubin for work done on Mr. Nelson’s claim based on

their broad Fourth Amendment commonality.

             b. Ms. Rubin’s attorney’s fees should not be reduced further because of the
                limited success on her claim.

         Although Ms. Rubin sought $2.5 million and the jury awarded her only $12,500, this

Court will not reduce her fees on that ground. Supreme Court and D.C. Circuit precedent make

it clear that proportionality is not required. See Rivera, 477 U.S. at 574; Williams, 225 F.3d at

747. After all, in Rivera, the Supreme Court affirmed an award of attorney’s fees that was more

than seven times the plaintiff’s damages. Rivera, 477 U.S. at 564–67. Here, the amount this

Court will award after accounting for the distinct claims is less than double the damages. And

given the disturbing facts underlying Ms. Rubin’s claim, a damage award that exceeded the

attorney’s fees sought would have been appropriate anyway. See Dkt. No. 62 at 81–90.

             c. A 50% reduction of the attorney’s fees sought is fair.

         In light of Ms. Rubin’s claim of illegal search and detention being distinct from Mr.

Nelson’s claim of illegal stop and false arrest, this Court must now decide how the distinction

affects the award of attorney’s fees. The plaintiffs’ attorney, Gregory Lattimer, wrote that the

defendant “has not and cannot identify a single hour of billable time that would not have been

incurred had plaintiff Rubin’s claim been litigated separate and apart from the claims of plaintiff

Nelson.” Pls.’ Reply 2. This Court is happy to take up the challenge. 2 For starters, Mr. Lattimer

logged a total of 27 hours for trial. Dkt. No. 63-2. Because he did not specify how much time he

spent focused on Mr. Nelson’s claim and how much on Ms. Rubin’s, it is up to this Court to

make its best guess as to the division of labor. This Court finds that a 50/50 split is a fair guess


2
 “The district court may attempt to identify specific hours that should be eliminated, or it may simply reduce the
award to account for the limited success.” Hensley, 461 U.S. at 436–37.


                                                          5
and so reduces the time logged for trial by half. After trial, Mr. Lattimer logged 2.5 hours for

mediation. Id. These hours are hereby eliminated for calculating Ms. Rubin’s fees award:

because Ms. Rubin’s claim succeeded at trial and Mr. Nelson’s ended in a hung jury, it is safe to

assume—no information having been presented to the contrary—that all of that time was

dedicated to mediating Mr. Nelson’s claim. Finally, Mr. Lattimer logged 6.25 hours relating to

the plaintiffs’ Motion for Leave to File Second Amended Complaint. Id. That motion dealt

entirely with Mr. Nelson’s claim for illegal detention and strip searches following a false arrest.

See Dkt. No. 34-1. So this Court may eliminate those hours, too.

         To be sure, some hours logged should be awarded in full because it is likely that

separating the claims would not have reduced time spent. For example, D.C.’s Motion to

Compel Discovery raises identical issues with respect to both plaintiffs. See Dkt. No. 16. So

Ms. Rubin should get fees for the full time Mr. Lattimer took to review the motion. As another

example, the plaintiffs’ pretrial statement included some facts particular to each plaintiff but

mostly included proposed voir dire and jury instructions applicable to both. See Dkt. No. 22.

This Court will award fees for the full time logged in drafting it.

         After taking into account hours that should be eliminated, hours that should remain in

full, and hours that should be split in half, and hours that should otherwise be reduced, 3 this

Court finds the total to be a little less than half of the hours logged. However, because there is a

slight overlap between the plaintiffs’ claims, 4 the Court will raise the percentage to one half.


3
 The parties dispute whether quarter-hour billing instead of tenth-hour billing is acceptable. Compare Defs’ Opp’n
7–8, with Pls’ Reply 3–4. At least two cases in this district warn against quarter-hour billing. A.C. ex rel. Clark v.
District of Columbia, 674 F. Supp. 2d 149, 156–57 (D.D.C. 2009); Blackman v. District of Columbia, 59 F. Supp. 2d
37, 44 n.5 (D.D.C. 1999). This Court explicitly holds that tenth-hour billing is required. As such, in estimating the
percentage of fees to award, this Court has reduced certain de minimus tasks from .25 to .10 hours, e.g., “Review of
Motion for Ext. Of Time Filed by DC” and “Review of Court’s Sched. Order.” Dkt. No. 63-2.
4
 From the Pretrial Order: “If the jury returns a verdict that plaintiff Nelson did not consent to the search of his
automobile, they jury shall be instructed that the search warrant authorizing the search of plaintiff Nelson’s

                                                            6
    IV.       CONCLUSION

          For the foregoing reasons, the Court will GRANT IN PART AND DENY IN PART Ms.

Rubin’s motion for attorney’s fees and litigation costs. Specifically, the Court will award Ms.

Rubin $21,978.75 for attorney’s fees and $1,289.80 for costs for a total of $23,268.55.

          A separate Order consistent with this Opinion shall issue on this date.
          Signed by Royce C. Lamberth, U.S. District Judge, on September 25, 2013.




apartment was illegally obtained and that plaintiffs are thereby entitled to damages for the illegal search of their
apartment.” Dkt. No. 33 at 2. Even though the jury hung on this issue, Dkt. No. 45 at 2, the legality of the
apartment search is related Ms. Rubin’s successful search and seizure claim, and therefore this narrow issue of
consent to search the automobile is also related to the successful claim.

                                                           7